Citation Nr: 1606328	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether an October 2010 reduction from a 40 percent disability rating to a 20 percent disability rating for lumbar strain myositis and lumbosacral degenerative joint disease spondylosis was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  That decision reduced the Veteran's lumbosacral spine disability rating from 40 to 20 percent.  In June 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2013, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2013.  

In December 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Veteran indicated that he was submitting additional evidence at his Board hearing.  The RO has been unable to locate any such evidence.  The hearing transcript suggests that the Veteran was submitting medical records relating to a January 2012 cervical fusion.  The Board notes that the status of the Veteran's cervical spine is not under consideration in the present appeal and the surgery occurred after the period in question.  Thus, the Board finds there is no prejudice to the Veteran is proceeding with appellate review without the evidence he submitted at his hearing.  Moreover, the Board's decision below is fully favorable to the Veteran.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  At the time of the October 2010 reduction of the schedular rating for the Veteran's lumbosacral spine disability, effective January 1, 2011, the disability rating of 40 percent had been in effect for a period of less than five years.  

2.  In its October 2010 rating decision reducing the disability rating for the Veteran's lumbosacral spine disability, the RO failed to comply with the due process requirements in implementing a reduction. 


CONCLUSION OF LAW

The October 2010 rating decision reducing the disability rating for the Veteran's lumbosacral spine disability from 40 to 20 percent without compliance with the regulatory requirements renders the reduction void ab initio.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  Section 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2015).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2015). 

In the present case, the Veteran's rating for his lumbosacral spine disability was assigned by a September 2006 dating decision that granted service connection with an evaluation of 40 percent, effective May 2, 2006.  (That rating decision informed the Veteran that the assigned evaluation was not considered permanent since there was likelihood of improvement of the disability.)  A January 2009 rating decision continued the 40 percent disability rating.  Thus, the 40 percent disability rating remained in effect continuously from May 2, 2006 until January 1, 2011.  

At the time of the October 2010 reduction of the schedular rating for the Veteran's lumbosacral spine disability, the disability rating of 40 percent had been in effect for a period of less than five years.  Because the 40 percent rating was not in effect for a period exceeding five years, the provisions of  38 C.F.R. § 3.344(a) regarding stabilization of disability ratings do not apply, and a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c) (2015).  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2015).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  Id.  

When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or, if a minimum evaluation is established or there is an evaluation protected under section 3.951(b), reduced to the lower evaluation.  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor, and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. § 3.655(c)(1) (2015).

If there is no response within 60 days, or if the evidence submitted does not establish continued entitlement, payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination notice or the date of last payment, whichever is later.  38 C.F.R. § 3.655(c)(2) (2015).

If notice is received that the claimant is willing to report for a reexamination before payment has been discontinued or reduced, action to adjust payment shall be deferred.  The reexamination shall be rescheduled and the claimant notified that failure to report for the rescheduled examination shall be cause for immediate discontinuance or reduction of payment.  When a claimant fails to report for such rescheduled examination, payment shall be reduced or discontinued as of the date of last payment and shall not be further adjusted until a VA examination has been conducted and the report reviewed.  38 C.F.R. § 3.655(c)(3) (2015).

In April 2010, the Veteran filed an application for increased disability based on unemployability due to all his service-connected disabilities.  The RO treated the application as a claim for increase with respect to all of the Veteran's service-connected disabilities.  
In August 2010, the RO issued a rating decision proposing to reduce the rating for the Veteran's lumbosacral spine disability from 40 to 20 percent disabling.  The RO noted that the last January 2009 rating decision and January 2009 VA spine examination revealed improvement in the Veteran's condition.  The RO continued that an assessment of the claimed condition could not be obtained because the Veteran failed to report for a VA examination scheduled in May 2010.  The RO cited 38 C.F.R. § 3.325(b) and stated that, when a claimant fails to report to an examination scheduled in conjunction with a claim, "the claim shall be rated based on the evidence of record."  It was noted that the Veteran would be afforded a period of 60 days to submit evidence in support of his claim, but, once the 60 days elapsed, the RO would proceed with a final determination.

An August 2010 letter informed the Veteran that the RO had reviewed medical records and noted some improvement in his lumbosacral spine disability.  As such, a reduction in the Veteran's disability rating from 40 to 20 percent was proposed effective November 1, 2010.  The RO instructed the Veteran to submit evidence within 60 days to show that his rating should not be reduced, and to request a predetermination hearing if desired.  The letter was silent with respect to a VA examination.  

The Veteran did not respond to the August 2010 rating decision or the August 2010 letter.

The RO took final action to reduce the disability rating in an October 2010 rating decision, in which the rating was reduced from 40 to 20 percent effective January 1, 2011.  The RO's explanation for the reduction was as it set forth in the August 2010 proposal to reduce the rating.  The RO informed the Veteran of this decision by letter dated October 29, 2010.  

In the present case, the Board finds that procedural requirements under 38 C.F.R. §§ 3.105(e) and  3.655(c) for reduction of the schedular disability rating from 40 to 20 percent for the Veteran's lumbosacral spine disability were not properly carried out by the RO.  

Because the rate reduction originated in the context of a claim for an increased rating, the RO applied 38 C.F.R. § 3.325(b) and stated that, when a claimant fails to report to an examination, the claim shall be rated based on the evidence of record.  However, when a claimant fails to report for a reexamination and the issue is continuing entitlement, 38 C.F.R. § 3.655(c)(1) dictates that the claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination.  Neither the August 2010 proposed rating decision nor the August 2010 letter instructed the Veteran to submit a statement within 60 days if he was willing to report for an examination.  Thus, the Board finds that the RO failed to meet the procedural requirements under 38 C.F.R. §§ 3.105(e) and 3.655(c) for reduction of the schedular disability rating from 40 to 20 percent for the Veteran's lumbosacral spine disability.  Therefore, the reduction was improper and is void ab initio.


ORDER

Subject to the law and regulations governing payment of monetary benefits, restoration of a 40 percent evaluation for lumbar strain myositis and lumbosacral degenerative joint disease spondylosis, effective January 1, 2011, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


